Citation Nr: 1743893	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-23 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from December 1943 to August 1946.  He died in August 1994.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  The appellant resides within the jurisdiction served by the VA Regional Office (RO) in Louisville, Kentucky.

In October 2015, the Board reopened the claim for service connection for the cause of the Veteran's death and then remanded the matter, on the merits, to the Agency of Original Jurisdiction (AOJ) for further development to include obtaining another medical opinion.  For the reasons discussed below, the Board finds that there has been substantial compliance with the development sought as part of the October 2015 remand.  Stegall v. West, 11 Vet. App. 268 (1998). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran passed away in August 1994; his certificate of death lists his cause of death as cardiopulmonary failure due to or as a consequence of a cerebral vascular accident.

2.  At the time of death, the Veteran was service-connected for the loss of use of the bilateral lower extremities, rated as 100 percent disabling, and right hand shell fragment wound residuals, rated as noncompensable.

3.  The service-connected disabilities were not shown to have caused or to have substantially contributed to the cause of the Veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

The AOJ notified the appellant, to include in an April 2012 letter and in decisional documents, of the evidence and information necessary to establish entitlement to service connection for the cause of the Veteran's death, as well as the responsibilities of VA and the appellant in obtaining or providing such evidence.  The appellant was notified of the disabilities for which the Veteran was service-connected at the time of death, as well as how to establish all elements of a service connection claim for other disabilities.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

VA also provided all required assistance to the appellant, and there is no argument or indication of any additional evidence necessary in order to fairly decide this appeal.  In particular, the Veteran's service treatment and personnel records, as well as post-service identified records are associated with the claims file.  As discussed in detail below, VA obtained two medical opinions in June 2014 and July 2017.  
There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist.  
	
	II.  Analysis

The appellant seeks entitlement to service connection for the cause of the Veteran's death.  She asserts that the cerebrovascular accident from which the Veteran died was secondary to or causally related to his service-connected disabilities and that, as such, service connection for the cause of the Veteran's death is warranted.  Specifically, the appellant contends that the Veteran's service-connected disabilities caused a loss of circulation as well as stress, depression and an inability to exercise, that the foregoing caused his cardiovascular disability, that his cardiovascular disability caused his stroke, which caused his death.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal or contributory cause of death.  To constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. §  3.312 (b) (2016).  To be a contributory cause of death, the evidence must show that the service-connected disability contributed substantially or materially to the cause of death, or that there was a causal relationship between the service-connected disability and the Veteran's death.  38 C.F.R. §  3.312 (c) (2016).  To be a contributory cause of death, the service-connected disability must be shown to have combined with the principal cause of death, that it aided or lent assistance to the cause of death. It is not sufficient to show that it casually shared in producing death. A causal relationship must be shown.  38 C.F.R. §  3.312 (2016).

During his life time, the Veteran established service connection for the loss of use of the bilateral lower extremities, rated as 100 percent disabling, and right hand shell fragment wound residuals, rated as noncompensable.

The Veteran died in August 1994.  His certificate of death lists his cause of death as cardiopulmonary failure due to or as a consequence of a cerebral vascular accident.
 
Pertinent evidence of record includes VA and private treatment records to include medical opinions.  There is evidence in favor of the claim and also evidence against the claim.  The Board must weigh the probative value of medical opinions and in doing so, may favor one medical opinion over the other. Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  Here, the more probative medical opinion evidence reflects that the service-connected disabilities were not shown to have caused or to have substantially contributed to the cause of the Veteran's death.

Turning to the evidence, a March 1995 statement from Dr. F.G.M. and a June 1995 statement from Dr. W.N.B., private practitioners, states that the Veteran had been treated from the sixties through 1976 for the right lower extremity shell fragment wound residuals, and that the Veteran was totally and permanently disabled from the right lower extremity shell fragment wound residuals.  In the March 1995 statement Dr. M stated that the Veteran became disabled as a result of right lower extremity with foot drop, weakness, disuse muscle atrophy, loss of sensation and impairment of circulation.

Specifically, in favor of the claim, is a July 2012 statement from H. S., MD, a private practitioner, who indicated that he reviewed the claims file.  The physician opined that it was highly likely that ischemia due to service-connected right leg shell fragment wounds and right sciatic nerve paralysis led to the development of a blood clot that travelled to the Veteran's brain and caused a stroke.  Dr. S stated that while there were other factors contributing to the Veteran's death, service-connected disability contributed substantially and materially to his death.  Dr. S based his opinion on review of the Veteran's claims file specifically citing to the Veteran's treatment and hospital admittance for right foot ischemia and the March 1995 statement from Dr. M and the June 1995 statement from Dr. B, who both opined that the Veteran has "disuse atrophy of his right leg and thigh because of the nerve damage and had a very prominent limp and could hardly get about."  Dr. S noted that Dr. M also determined the Veteran had a muscle atrophy and impairment of circulation due to multiple operations on the right thigh.  Dr. S concluded that "it is very highly likely that the ischemia in [the Veteran's] leg caused a blood clot to develop.  The blood clot traveled to the brain and caused a stroke.  However, it is important to note in most cases that the blood clot does not originate in the brain but travels there."  Dr. S concluded that this is most likely what happened to the Veteran.  Dr. S based his conclusion on the death certificate, which states the cause of death was cardiopulmonary failure due to cerebral vascular accident and determined that "[m]ost cerebral vascular accidents (strokes) are caused by blockage in the blood vessels [and] many different things contribute to strokes including age, smoking, obesity, and family history which are all known contributions to stroke."  Furthermore, Dr. S opined that Dr. M's March 1995 opinion noting "impairment of circulation" is important because immobility and impaired circulation in the lower extremities increases the chances of stroke, and although the Veteran's service-connected leg disability would not be the sole contributing factor to the stroke, which lead to the Veteran's death, it is highly likely the service-connected disability contributed substantially and materially to his death.

The record reflects that in June 2014, the RO obtained a medical opinion from a VA family practice physician who opined that it was less likely than not that the Veteran's service-connected disability was implicated in his death from cardiovascular disease.  The rationale was that most common place that blood clots to the brain are carotid arteries and from the heart finding that the Veteran had both problems and a heart attack in June 1973 due to arteriosclerotic cardiovascular disease.  He had a second heart attack, which the practitioner explained meant release of blood clots from arteriosclerotic vessels to coronary arteries, and the same blood clots usually travels to the brain and causes stroke.  The practitioner explained that blood clots from the leg go to the lungs and that ischemia in the right lower extremity released blood clots.  The practitioner explained that if accepted, the clot is released from anywhere in the body first by venous system and goes to the right heart.  From there it goes to the lungs, returning to the left heart and then distributes throughout the body.  The practitioner opined that this seems unlikely noting that arteriosclerotic carotid artery blood clot travels easily and straight to the brain.

In July 2017 a medical opinion was obtained to reconcile the two opinions.  The VA practitioner opined that the cause of death was from respiratory failure from aspiration pneumonia in context of anoxic encephalopathy and after recurrent stroke therefore it is less likely than not that the Veteran's service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis contributed substantially and materially to his death, combined to cause death, or aided and/or lent assistance to producing death.  The examiner explained that a previous report has indicated that the Veteran developed a clot in his right leg due to his service-connected right leg extremity conditions that led to his CVA and determined that "this is essentially impossible.  The Veteran did have a problem with ischemia due to PVD in the right leg, and he did have an ischemic stroke.  However, the two are unrelated."  

In so finding, the examiner explained that "right leg ischemia was in the arterial side of the vascular system.  A clot physically could not get from the leg to the brain to cause the Veteran's CVA."  The  practitioner's rationale was that: 

Blood in the leg flows from arteries to arterioles to capillaries to venules to veins and to the heart.  From there it goes to the lungs to be re-oxygenated, and then back to the heart to go out through arteries again to the body.  Capillaries have such small internal diameter that red blood cells go through them in single-file.  There is no way that a clot can get through the capillaries to cause a problem all the way up in the brain; as a clot is too big to get through capillaries.  

The practitioner also explained that:

If the Veteran had a venous clot, instead of an arterial one, the major mischief it could cause would be passage to the lung as a pulmonary embolism, rather than a stroke.  The only way it could possibly cause a stroke would be if the Veteran had a hole in the heart wall (septal defect) that separates the left side from right and the clot went through that hole, then to the brain.  Otherwise, the clot would get stuck in the lung, which is the normal situation for venous clots when they cause major problems.

The examiner determined that the evidence of record shows the Veteran did not have this problem therefore, a clot from the service-connected right and left extremity conditions, be it from inactivity, peripheralvascular disease, could not have happened.

Additionally, the practitioner opined that the Veteran's service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis did not contribute substantially and materially to his death, combined to cause death, or aided and/or lent assistance to producing death because these disabilities were medically unrelated to his death as a result of his stroke.  The practitioner concluded that the wound/fracture/paralysis conditions were orthopedic and peripheral nerve conditions that were not medically related directly or indirectly to the central nervous system condition that caused the Veteran's death.

With respect to aggravation, the July 2017 VA practitioner opined it is less likely than not that cardiovascular disease from which the Veteran died was secondary to or permanently aggravated by service-connected shell fragment wound fracture residuals of the right thigh and leg with sciatic paralysis, to include due to any inactivity imposed by the Veteran's service connected disorders as the Veteran's cause of death was from complications related to his stroke, rather than cardiovascular disease.  In so finding, the practitioner explained that the instructions to the certifier of this form for the death certificate specifies "Enter the diseases, or complications that caused the death.  Do not enter the mode of dying, such as cardiac or respiratory arrest, shock or heart failure..."  The practitioner noted that the certifying physician did not fill out this form correctly in that cardiopulmonary failure was the Veteran's mode of dying, and not the immediate cause or condition that gave rise to the immediate cause.

The practitioner based his opinion on the death/discharge summary from the Veteran's terminal hospitalization explaining that it was detailed in its description of hospital course and diagnoses in that the diagnoses matched well with the description of the hospitalization and is therefore medically more credible.  The practitioner concluded that:

It does not include cardiovascular disease as having played a role in the Veteran's death (even though he had a history of remote MI).  However, the summary did indicate that the Veteran had a stroke, then had aspiration and acute pneumonia and anoxic encephalopathy, and he then expired with respiratory failure being the mode of death.  Nevertheless, physical activity is a risk factor for both cardiovascular and cerebrovascular disease rather than a primary or secondary cause, and also does not permanently aggravate these conditions.  

The examiner further explained that with respect to cardiovascular disease medical literature provides a similar list for risk factors, which also includes physical inactivity as a risk factor, rather than a cause (direct or secondary) or aggravating factor.

The practitioner also opined that it is less likely than not that any in-service factor or event was a causative or contributing factor in the development of the Veteran's
cerebrovascular disease.  The practitioner based the opinion on the Veteran's service treatment records in that it was devoid of any in-service factors or events that could be causative or contributing factors in the development of the Veteran's cerebrovascular disease and review of the available post-service medical records also did not reveal in-service factors or events that could be causative or contributing factors in the development of the Veteran's cerebrovascular disease.  
The examiner cited to medical literature explaining the cause and risk factors of stroke.  Specifically, that medical literature provides "[a] stroke occurs when the blood supply to your brain is interrupted or reduced.  This deprives your brain of oxygen and nutrients, which can cause your brain cells to die.  A stroke may be caused by a blocked artery (ischemic stroke) or the leaking or bursting of a blood vessel (hemorrhagic stroke)."  The practitioner's report also explained that about 85 percent of strokes are ischemic stroke that occur when the arteries to your brain become narrowed or blocked, causing severely reduced blood flow (ischemia), noting the medical risk factors that the Veteran had included high blood pressure, cardiovascular disease, being age 55 or older and was male.  The examiner explained that risk factors and cause is not the same thing and concluded that physical inactivity is a risk factor for cerebrovascular disease, however, according to medical literature it is not a cause of cerebrovascular disease.  Thus, the Veteran's reported decreased physical activities due to his service-connected conditions increased his risk for cerebrovascular disease, but did not cause the Veteran's cerebrovascular disease.

The Board finds the opinions of the June 2014 and July 2017 VA practitioners opinions are entitled to significant probative weight because the practitioners explained the reasons for these conclusions based on an accurate and comprehensive review of the relevant evidence of record, to include the Veteran's service treatment records, post-service treatment for his service connected disabilities as well as his non-service connected cardiopulmonary disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  An adequate medical opinion considers the relevant history, provides a sufficiently detailed description of the disability, and provides a rationale to support the conclusions or opinions offered.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Similarly, an expert must have sufficient facts or data upon which to render an opinion and must reliably apply medical principles to those facts or data, but most of the probative value of a medical opinion comes from its reasoning.  Nieves-Rodriguez, 22 Vet. App. 295, 300 (2008).  Significantly, the Board finds the July 2017 VA opinion, which considered the totality of the evidence of record, to include the Veteran's service treatment records, post-service treatment records, the private opinion, the July 2014 VA medical opinion, and pertinent medical literature and which provided a very detailed and in depth rationale that reconciled the prior opinions, is significantly more probative than the July 2012 private opinion from Dr. S.  Further, the Board finds that the July 2012 private opinion is less definitive then that provided by the July 2017 VA examiner.  Moreover, the opinion that Dr. S is not supported by a thorough and well-reasoned rationale, is without any consideration of medical literature, and is clearly refuted by a very thorough and detailed opinion by the July 2017 VA examiner. 

The Board recognizes the appellant's sincere belief that the Veteran's death was related in some way to his service-connected disabilities.  Her statements regarding the severity of the Veteran's disability are competent, credible, and probative as she is competent to report the onset and continuity of the Veteran's symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau, 492 F.3d at 1377 n.4.  Not all competent evidence is of equal value.  The Board finds the June 2014 and July 2017 VA medical opinions more probative than the appellant's statements.  The examiner is a medical professional and was able to review the overall record, including the appellant's opinions and provided rationale for these opinions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the clinician's access to the claims file and the thoroughness and detail of the opinion).  

For the reasons set forth above, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


